DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: image 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of 
 	For instance, in claim 1, the omitted structural cooperative relationships are between the “an image acquisition unit that acquires an image of a work target captured, while a swinging body of a work machine is swinging, by an image capturing device mounted on the swinging body; a three-dimensional position calculation unit that calculates a three-dimensional position of the work target based on the image a swing data acquisition unit that acquires swing data about the swinging body” and  “a determination unit that determines whether or not the swing data satisfies a predefined swinging condition; and an output unit that outputs a swinging instruction signal based on a result of the determination by the determination unit.”  In other words, the claimed aspect of the “image acquisition unit” (calculating the position of the work target) has no nexus to the claimed “determination unit” and its function as well as the subsequent “output unit” for outputting the results from the “determination unit.” The claim is being interpreted, with broadest reasonable interpretation, as separate limitations with varying boundaries rendering the claim indefinite.  
 	Claim 10 was analyzed and rejected for the same reasons as claim 1.  Claims 2 – 9 are rejected as a result of their dependency to claim 1.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izumikawa (Pub. No.: US 2018/0182120 A1).
Regarding claim 1, Izumikawa discloses a work machine measurement system comprising:
an image acquisition unit that acquires an image of a work target captured (Camera S6, FIG. 3), while a swinging body of a work machine is swinging, by an image capturing device mounted on the swinging body (Capturing ranges R1 and R2 on swinging body, FIG. 6A and ¶ 78);
a three-dimensional position calculation unit that calculates a three-dimensional position of the work target based on the image a swing data acquisition unit that acquires swing data about the swinging body (“Three-dimensional image of a land form in the vicinity of 
a determination unit that determines whether or not the swing data satisfies a predefined swinging condition (“…the stereo, image capturing unit 507 may dynamically determine threshold values for the turning angle, the moving distance, and so for the, which are to be the capturing condition, so that the stereo-pair images including desired images of the measurement point can be efficiently capture.” ¶ 77); and
an output unit that outputs a swinging instruction signal based on a result of the determination by the determination unit (D3, FIG. 3 and FIGS. 6A-8).

Regarding claim 2, Izumikawa discloses the work machine measurement system, wherein the swinging condition includes a condition requiring the swinging body that has stopped swinging not to swing again (Similarly, “…shovel is stopped.”¶ 101).

Regarding claim 3, Izumikawa discloses the work machine measurement system wherein the swing data includes a swing speed of the swinging body (turning angular velocity sensor ¶¶ 29, 31, 65), and the swinging condition includes a condition requiring the swing speed to be lower than a predefined speed (¶ 77).

Regarding claim 4, Izumikawa discloses the work machine measurement system wherein the swing data includes a swing angle of the swinging body,


Regarding claim 5, Izumikawa discloses the work machine measurement system wherein the swing data includes a swing direction of the swinging body, and the swinging condition includes a condition requiring the swing direction to be a single direction (FIG. 7).

Regarding claim 6, Izumikawa discloses the work machine measurement system further comprising a notification device that issues a notification to a driver of the work machine, wherein the swinging instruction signal includes a notification signal related to the swinging, and the output unit outputs the notification signal to the notification device (¶¶ 40, 52).

Regarding claim 7, Izumikawa discloses the work machine measurement system further comprising a hydraulic controller that causes the swinging body to swing, wherein the swinging instruction signal includes a control signal for controlling a swinging operation of the swinging body, and the output unit outputs the control signal to the hydraulic controller (FIG. 7).

Regarding claim 8, Izumikawa discloses the work machine measurement system wherein the three-dimensional position calculation unit calculates, when the swing data is determined not to satisfy the swinging condition, the three-dimensional position of the work target 

Regarding claim 9, Izumikawa discloses a work machine comprising the work machine measurement system according to claim 1 (FIG. 3).

Regarding claim 10, Izumikawa discloses a measurement method for a work machine, the method comprising:
acquiring an image of a work target captured, while a swinging body of a work machine is swinging, by an image capturing device mounted on the swinging body (s6, FIG. 5);
acquiring swing data about the swinging body; determining whether or not the swing data satisfies a predefined swinging condition (“…the stereo, image capturing unit 507 may dynamically determine threshold values for the turning angle, the moving distance, and so for the, which are to be the capturing condition, so that the stereo-pair images including desired images of the measurement point can be efficiently capture.” ¶ 77); and
outputting a swinging instruction signal based on a result of the determination (D3, FIG. 3 and FIGS. 6A-8).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663